271 S.W.3d 522 (2008)
Dianna Paige SAUNDERS, Petitioner,
v.
WILDER BROTHERS SAWMILL, INC., Bobby D. Davis and Len Pitts, Respondents.
No. 07-1249.
Supreme Court of Arkansas.
January 17, 2008.

MOTION TO DISMISS
PER CURIAM.
We recently accepted a certified question from the United States District Court for the Eastern District of Arkansas. See Saunders v. Wilder Bros. Sawmill, Inc., 372 Ark. 48, 269 S.W.3d 812 (2007) (per curiam). Now Petitioner moves to dismiss, stating no controversy exists. We note that the matter was certified to us by the District Court, not the Petitioner, and it is incumbent upon the District Court to withdraw the certified question.
Motion denied.
IMBER, J., Not Participating.